Per Curiam.
It clearly appears from the evidence before this court that the respondent, in three instances, has been guilty of unprofessional conduct in aiding and abetting in the solicitation and attempted diversion to his uncle, Harry Weltfisch, in whose office he was employed, of accident cases in which he knew other attorneys had already been employed.
It further appears that he aided and abetted his uncle in permitting one Abraham Oberstein, whose name had been stricken from the roll of attorneys, to hold himself out as Mr. Weltfisch and to practice law under the latter’s name.
In at least one instance the respondent co-operated in misrepresentations to a client of Mr. Weltfisch as to the status of her case and the work done in connection therewith. He also participated in the unlawful withholding of moneys due to clients, although there is lack of proof that any portion of the moneys so withheld was applied to his own use. Notwithstanding this, the fact of the respondent’s acquiescence in two such occurrences in a period of less than three months shows a lack of appreciation of his professional responsibility.
*90The respondent should be disbarred.
Present- — Martin, P. J., O’Malley, Glennon, Untermyer and Dore, JJ.
Respondent disbarred.